Motion Granted and Order filed August 3, 2017




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-17-00239-CR
                                    ____________

                         KEVIN WAYNE SAULS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 506th District Court
                              Grimes County, Texas
                           Trial Court Cause No. 18,039


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant filed a motion to review the appellate
record so he may file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is granted.

       Accordingly, we hereby direct the Judge of the 506th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before August 18, 2017; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM




                                              2